—In two proceedings pursuant to Social Services Law § 384-b to terminate parental rights based upon permanent neglect, Cynthia M. appeals, as limited by her brief, from so much of two orders of the Family Court, Kings County (Cordova, J.), both dated February 1, 1995, as, after fact-finding hearings, found that the appellant had permanently neglected Lydia M. and *518Jashaun Maurice M., and, after dispositional hearings, terminated her parental rights.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
The record supports the Family Court’s findings that the agency exerted diligent efforts to encourage and strengthen the parental relationship (see, Matter of Gregory B., 74 NY2d 77). Furthermore, the record supports the finding that the mother failed to plan for the return of her children (see, Matter of Stephen Anthony M., 237 AD2d 363; Matter of Natanya Sharay G., 232 AD2d 487; Matter of Maldrina R., 219 AD2d 723).
The record does not support the mother’s contention that she was deprived of effective assistance of counsel (see, People v Baldi, 54 NY2d 137; Matter of Claudina Paradise Damans B., 227 AD2d 135; Matter of Angela Marie N., 223 AD2d 423). Mangano, P. J., Santucci, Joy and Lemer, JJ., concur.